Citation Nr: 1640697	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  07-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution.

4.  Entitlement to service connection for a below the left knee amputation and left lower extremity blood clots, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION


The Veteran had active service in the Coast Guard from September 1959 to May 1963.  He died in March 2011.  The appellant is the Veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The Board remanded the claims for further development in January 2010.  Unfortunately, the Veteran died while the claims were in remand status.

In a May 2013 letter, the appellant was notified that the Veteran had an appeal pending at the time of his death.  The RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of his death. 

In June 2015, the Board, in part, denied the appellant's claims, which she appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).


FINDINGS OF FACT

1.  A right foot disability was not shown in service, right foot arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any right foot disability was related to service or was directly caused by the Veteran's service-connected lumbar spine disability.

2.  A bilateral knee disability was not shown in service, bilateral knee arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any bilateral knee disability was related to service or was or was directly caused by the Veteran's service-connected lumbar spine disability.

3.  A below the left knee amputation and left lower extremity blood clots were not shown in service and the weight of the evidence is against a finding that a below the left knee amputation and left lower extremity blood clots were related to service or was directly caused by the Veteran's service-connected lumbar spine disability.

4.  Resolving all doubt in favor of the Veteran, his right foot disability, left knee disability, and right knee disability were aggravated by his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability on a direct and secondary basis have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

2.  The criteria for service connection for a left knee disability on a direct and secondary basis have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

3.  The criteria for service connection for a right knee disability on a direct and secondary basis have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

4.  The criteria for service connection for a below the left knee amputation on a direct and secondary basis have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

5.  The criteria for service connection for left lower extremity blood clots on a direct and secondary basis have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

6.  The criteria for service connection for a right foot disability due to aggravation by a service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

7.  The criteria for service connection for a left knee disability due to aggravation by a service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

8.  The criteria for service connection for a right knee disability due to aggravation by a service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, while the Veteran originally requested a hearing, he withdrew his request for a hearing in July 2007, and the appellant has not since requested any hearing.

The Veteran was also provided a VA examination and addendum opinions were sought after the Veteran's death (the reports of which have been associated with the claims file).  The Board finds the latest August 2016 VA opinion to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor her representative has objected to the adequacy of the latest August 2016 VA opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran sought service connection for a right foot disability, a bilateral knee disability, a below the left knee amputation, and left lower extremity blood clots, which he contended were secondary to his service-connected lumbar spine disability.  He filed his claims for service connection in June 2006, which were denied in a November 2006 rating decision.

There is no objective evidence of record that links the Veteran's right foot disability, bilateral knee disability, below the left knee amputation, or left lower extremity blood clots to his active service.  His STRs show that he denied having arthritis or any other joints symptoms.  His lower extremities and feet were found to be normal at his entrance examination in April 1959.  While in service, the Veteran complained of a right knee injury, but this involved a laceration that required sutures, and not any structural damage as x-rays of his right knee were normal at that time.  His lower extremities and feet were found to be normal at his separation examination in April 1964.

The record also does not show that the Veteran was diagnosed with any foot or knee arthritis within one year of separation from service.  In fact, he did not start receiving treatment for his right knee until January 1981, almost two decades after his separation from service.  He reported that he injured his knee about 12 years prior, or approximately 1969.  In his June 2006 claim, the Veteran did not contend direct service connection for his right foot, knees, below the left knee amputation, or left lower extremity blood clots, but instead contended that his right foot disability, bilateral knee disability, below the left knee amputation, and left lower extremity blood clots were a result of his service-connected lumbar spine disability.

As such, the record contains no diagnosis of a right foot disability or a bilateral knee disability either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The appellant has not argued to the contrary.  There is also no medical evidence linking the Veteran's right foot disability, bilateral knee disability, below the left knee amputation or left lower extremity blood clots to his active service, and the appellant has not submitted any medical opinion that even suggests a relationship between the Veteran's right foot disability, bilateral knee disability, below the left knee amputation, and left lower extremity blood clots and his active service.  See Shedden, 381 F.3d 1163, 1167.

While VA opinions were provided in April 2010, April 2013, January 2014, and September 2014, the JMR found that the VA examiners did not consider the Veteran's complete medical history.  As such, the Board sought a new opinion from a VA examiner.

In August 2016, a VA examiner had the opportunity to review the Veteran's claims file.  The examiner opined that the Veteran's right foot disability and bilateral knee disability were less likely than not due to his active service.  The examiner noted that the injuries the Veteran sustained during his active service would not reasonably develop into a chronic condition, and if a chronic condition had developed from those injuries, then the STRs would have documented an ongoing problem.  The examiner opined that the Veteran's right foot disability and bilateral knee disability were less likely than not caused by the Veteran's service-connected lumbar spine disability.  The examiner reported that the disabilities were believed to have been caused by a specific injury and completely unrelated to a lumbar spine disability.  The examiner also reported that excessive kneeling would have resulted in knee problems as while excessive kneeling may result in increased patellofemoral degenerative changes, the record contained no documentation that the Veteran experienced advanced patellofemoral degeneration.  The examiner opined that the Veteran's left lower extremity blood clots and below the left knee amputation was less likely than not caused by a service-connected disability.  The examiner noted that there were a multitude of reasons for blood clots to develop and that there was a less than 50 percent probability that blood clots or below the left knee amputation were the result of a chronic back injury.  The examiner also noted that there was no causal relationship between a lumbar spine disability and the development of blood clots in patients that do not have an established spinal cord injury.  Finally, the examiner opined that the Veteran's right foot disability and bilateral knee disability were at least as likely as not aggravated by the Veteran's service-connected lumbar spine disability.  The examiner reported that a significant injury to the back will ultimately alter the gait mechanics of the individual, and if the gait mechanics were alerted, it was conceivable that this would result in increased strain and joint reactive forces in the joints of the lower extremities resulting in an aggravation of a foot or bilateral knee disability.

Regarding secondary service connection, after weighing all the evidence, the Board finds great probative value in the August 2016 VHA opinion.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The 2016 opinion in particular provided substantial reasoning and explanation as to why the Veteran's right foot disability, bilateral knee disability, below the left knee amputation, and left lower extremity blood clots were not caused by a service-connected disability.

Neither the Veteran, nor the appellant, has submitted any evidence supporting the Veteran's contention that his right foot disability, bilateral knee disability, below the left knee amputation, and left lower extremity blood clots were proximately due to or the result of his service-connected lumbar spine disability.  Therefore, after weighing all the evidence, the Board finds great probative value in the August 2016 VA examiner's opinion.  

Consideration has been given to the Veteran's assertion that his right foot disability, bilateral knee disability, below the left knee amputation, and left lower extremity blood clots were proximately due to his service-connected lumbar spine disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of foot and knee disabilities and hematological disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Foot and knee disabilities and hematological disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests such as x-rays or MRIs and blood tests are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his foot and knee disabilities, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating musculoskeletal or hematological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Regarding aggravation, the opinion of the August 2016 VA examiner is given great probative weight as he had the opportunity to reviewed the Veteran's claims file, and based on this, opined that that the Veteran's right foot disability and bilateral knee disability were aggravated by his service-connected lumbar spine disability.

Accordingly, the criteria for service connection on a direct and secondary basis for a right foot disability, a bilateral knee disability, a below the left knee amputation, and left lower extremity blood clots have not been met.  However, the criteria for service connection based on aggravation for a right foot disability and a bilateral knee disability have been met and to that extent the Veteran's claims are granted.


ORDER

Service connection for a below the left knee amputation is denied.

Service connection for left lower extremity blood clots is denied.

Service connection for a right foot disability on the basis of aggravation is granted.

Service connection for a left knee disability on the basis of aggravation is granted.

Service connection for a right knee disability on the basis of aggravation is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


